F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           NOV 24 2004
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    BARTLETT ELLIOTT,

                  Plaintiff-Appellant,

    v.                                                    No. 04-2097
                                                   (D.C. No. CIV-04-119 DJS)
    JO ANNE B. BARNHART,                                   (D. N.M.)
    Commissioner of Social Security
    Administration,

                  Defendant-Appellee.


                              ORDER AND JUDGMENT          *




Before SEYMOUR , KELLY , and McCONNELL , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Bartlett Elliott, proceeding pro se,   1
                                                           filed an action alleging that the

Social Security Administration wrongly changed his status from disabled to

retired when he turned sixty-five despite his continuing disability and that the

change in status disqualified him from receiving food stamps. Mr. Elliott sought

to have his disability status reinstated. The district court dismissed the action for

lack of subject matter jurisdiction and because Mr. Elliott failed to state a claim

upon which relief could be granted. Mr. Elliott appeals, making the same

arguments. We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.

Reviewing de novo, see Aguilera v. Kirkpatrick , 241 F.3d 1286, 1292 (10th Cir.

2001), we affirm.

      Federal courts have limited statutory power to review decisions of the

Social Security Commissioner and may review the Commissioner’s decisions only

as provided in 42 U.S.C. § 405.      Id. § 405(h). See generally Bryan v. Office of

Personnel Mgmt. , 165 F.3d 1315, 1318 (10th Cir. 1999) (“In order to bring a suit

against the government or one of its agencies, a plaintiff must have a substantive

right to the relief sought and an explicit Congressional consent authorizing such

relief. Consent is a prerequisite of jurisdiction, and the government’s consent

defines the terms and conditions upon which it may be sued[.]” (quotations and


1
       Because Mr. Elliott is proceeding pro se, we liberally construe his district
court and appellate court filings. Haines v. Kerner , 404 U.S. 519, 520-21 (1972);
Hall v. Bellmon , 935 F.2d 1106, 1110 & n.3 (10th Cir. 1991).

                                             -2-
citations omitted)). Section 405(g) limits judicial review to final decisions that are

made after a hearing. Indeed, a final decision made after a hearing is central to a

federal court’s subject matter jurisdiction under § 405(g).        Weinberger v. Salfi ,

422 U.S. 749, 763-64 (1975).

       Here, however, there was no such final decision made after a hearing. By

law, Mr. Elliott’s entitlement to disability benefits ended when he reached

retirement age. 42 U.S.C. § 423(a)(1)(B); 20 C.F.R. § 404.316(b)(2). When he

turned sixty-five in 1994, his disability benefits “automatically” became

retirement benefits by operation of law.       See 20 C.F.R. §§ 404.310(c),

404.316(b)(2). The automatic change in benefits was without regard to his

continuing disability. In other words, this automatic change was not a final

decision of the Commissioner, but was the consequence of federal statutory law.

There is nothing for a court to review. The district court thus correctly concluded

that it lacked subject matter jurisdiction over this action.   2




2
       We need not reach the court’s alternate conclusion that Mr. Elliott failed to
state a claim upon which relief can be granted.

                                              -3-
      The judgment of the district court is AFFIRMED. The mandate shall issue

forthwith.



                                                Entered for the Court



                                                Michael W. McConnell
                                                Circuit Judge




                                      -4-